DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires the metal middle frame is identical to the thickness of the middle frame. However, it appears that the frame is the same and thus this would necessarily be true. Also, there is an antecedent basis issue as discussed below. 
Claim 5 recites the limitation "the metal middle frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Noh (US 2020/0020961). 
As to claim 1, Noh discloses a metal frame for sealing solid oxide fuel cells (figures 1-4, the solid oxide fuel cell is #10, discussed within [0038], [0003], [0004], [0009], the metal frames being the top metal frame #20 (interconnector) [0051] discusses the material being metal, the middle metal frame being #31 which is part of #30, [0054] discusses the material, then the next interconnector #20, [0051] discusses the material; also see throughout prior art) comprising: a metal top frame (figures 1-4 #20, [0051]) positioned on top of a middle frame (figure 1-4 #31, [0054]); and a metal bottom frame positioned below a middle frame (figures 1-4, the next interconnector #20, [0051], discussed throughout). 
As to claim 2, Noh discloses wherein, a top glass seal is situated between the metal top frame and the middle frame (figures 1-4 #40, [0019], [0074], also discussed throughout). 
As to claim 3, Noh discloses wherein, a bottom glass seal is situated between the metal bottom frame and the middle frame (figures 1-4 #40, [0019], [0074], also discussed throughout).  
As to claim 4, Noh discloses wherein, a solid oxide fuel cell is situated below the metal top frame, above the metal bottom frame, and inside the middle frame (figures 1-4, the solid oxide fuel cell being #10, [0038], [0003], [0004], [0009], the top and bottom frames being #20, [0051], the middle frame being #31, [0054], discussed throughout).
As to claim 5, Noh discloses wherein, the thickness of the metal middle frame is identical to the thickness of the middle frame (figures 1-4 #31, [0054], discussed throughout). 
As to claim 9, Noh does not specifically state wherein, the metal top frame, the metal middle frame, and the metal bottom frame are brazed together. However, Noh discloses the same structure as the instant claimed invention (see claim 1 above, along with the rest or the claims).  Furthermore, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).  
As to claim 10, Noh discloses wherein, the middle frame is ceramic (figure 1-4 #31, [0054]). 
As to claim 11, Noh discloses wherein, the middle frame is metal (figure 1-4 #31, [0054]).  
As to claim 12, Noh discloses a metal frame for sealing solid oxide fuel cells (figures 1-4, the solid oxide fuel cell is #10, discussed within [0038], [0003], [0004], [0009], the metal frames being the top metal frame #20 (interconnector) [0051] discusses the material being metal, the middle metal frame being #31 which is part of #30, [0054] discusses the material, then the next interconnector #20, [0051] discusses the material; also see throughout prior art) comprising: a metal top frame (figure 1-4 #20, [0051]) positioned above and connected to a top glass seal (figures 1-4 #40, [0074] and [0019]); the top glass seal positioned above and connected to a metal middle frame (figures 1-4 #31, [0054], discussed throughout); the metal middle frame positioned above and connected to a bottom glass seal (figures 1-4 #40, [0074] and [0019]), wherein the metal middle frame has a hole within the center sized to fit a solid oxide fuel cell (figures 1-4 the middle metal frame is #31, [0054] discusses the material, the solid oxide fuel cell is #10, [0038], [0003], [0004], [0009], also discussed throughout); the bottom glass seal positioned above and connected to the metal bottom frame (figures 1-4 #40, [0074] and [0019]); and the solid oxide fuel cell positioned below the top glass seal, above the bottom glass seal (figures 1-4, discussed throughout), and situated within the metal middle frame (figures 1-4 and discussed throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2020/0020961).
As to claim 1, Noh discloses a metal frame for sealing solid oxide fuel cells (figures 1-4, the solid oxide fuel cell is #10, discussed within [0038], [0003], [0004], [0009], the metal frames being the top metal frame #20 (interconnector) [0051] discusses the material being metal, the middle metal frame being #31 which is part of #30, [0054] discusses the material, then the next interconnector #20, [0051] discusses the material; also see throughout prior art) comprising: a metal top frame (figures 1-4 #20, [0051]) positioned on top of a middle frame (figure 1-4 #31, [0054]); and a metal bottom frame positioned below a middle frame (figures 1-4, the next interconnector #20, [0051], discussed throughout). The reason the rejection also a 103-type rejection is should it be considered picking and choosing materials i.e. metal for both interconnectors. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials use the specific materials as a mere combing prior art element according to known methods to yield predictable results or a simple substitution of one known element for another to yield predictable results (see MPEP 2143 I). 
As to claim 2, Noh discloses wherein, a top glass seal is situated between the metal top frame and the middle frame (figures 1-4 #40, [0019], [0074], also discussed throughout). 
As to claim 3, Noh discloses wherein, a bottom glass seal is situated between the metal bottom frame and the middle frame (figures 1-4 #40, [0019], [0074], also discussed throughout).  
As to claim 4, Noh discloses wherein, a solid oxide fuel cell is situated below the metal top frame, above the metal bottom frame, and inside the middle frame (figures 1-4, the solid oxide fuel cell being #10, [0038], [0003], [0004], [0009], the top and bottom frames being #20, [0051], the middle frame being #31, [0054], discussed throughout).
As to claim 5, Noh discloses wherein, the thickness of the metal middle frame is identical to the thickness of the middle frame (figures 1-4 #31, [0054], discussed throughout). 
As to claim 6, Noh is silent to wherein, the thickness of the metal top frame ranges from about 0.1 mm to about 2 mm. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the top metal plate as a mere change in size (see MPEP 2144.04 IV A). 
As to claim 7, Noh is silent to wherein, the thickness of the metal bottom frame ranges from about 0.1 mm to about 2 mm. However, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to adjust the size of the top metal plate as a mere change in size (see MPEP 2144.04 IV A). 
As to claim 8, Noh discloses wherein, the thickness of the middle frame ranges from about 0.1 mm to about 2 mm ([0067]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 9, Noh does not specifically state wherein, the metal top frame, the metal middle frame, and the metal bottom frame are brazed together. However, Noh discloses the same structure as the instant claimed invention (see claim 1 above, along with the rest or the claims).  Furthermore, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).  
As to claim 10, Noh discloses wherein, the middle frame is ceramic (figure 1-4 #31, [0054]). 
As to claim 11, Noh discloses wherein, the middle frame is metal (figure 1-4 #31, [0054]).  
As to claim 12, Noh discloses a metal frame for sealing solid oxide fuel cells (figures 1-4, the solid oxide fuel cell is #10, discussed within [0038], [0003], [0004], [0009], the metal frames being the top metal frame #20 (interconnector) [0051] discusses the material being metal, the middle metal frame being #31 which is part of #30, [0054] discusses the material, then the next interconnector #20, [0051] discusses the material; also see throughout prior art) comprising: a metal top frame (figure 1-4 #20, [0051]) positioned above and connected to a top glass seal (figures 1-4 #40, [0074] and [0019]); the top glass seal positioned above and connected to a metal middle frame (figures 1-4 #31, [0054], discussed throughout); the metal middle frame positioned above and connected to a bottom glass seal (figures 1-4 #40, [0074] and [0019]), wherein the metal middle frame has a hole within the center sized to fit a solid oxide fuel cell (figures 1-4 the middle metal frame is #31, [0054] discusses the material, the solid oxide fuel cell is #10, [0038], [0003], [0004], [0009], also discussed throughout); the bottom glass seal positioned above and connected to the metal bottom frame (figures 1-4 #40, [0074] and [0019]); and the solid oxide fuel cell positioned below the top glass seal, above the bottom glass seal (figures 1-4, discussed throughout), and situated within the metal middle frame (figures 1-4 and discussed throughout). The reason the rejection also a 103-type rejection is should it be considered picking and choosing materials i.e. metal for both interconnectors. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials use the specific materials as a mere combing prior art element according to known methods to yield predictable results or a simple substitution of one known element for another to yield predictable results (see MPEP 2143 I). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 1 above, and further in view of Shivanath (US 2015/0207154).
As to claims 6 and 7, Noh is silent to wherein, the thickness of the metal top frame (claim 6) and metal bottom frame (claim 7) ranges from about 0.1 mm to about 2 mm. Shivanath discloses interconnectors (which are the top metal frame and bottom metal frame within Noh) for solid oxide fuel cells ([0011]) wherein the thickness of the interconnectors is 1.5 mm to 3.5mm ([0108]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the thickness of the interconnections within Shivanath as the thickness of the interconnectors within Noh as a mere combing prior art element according to known methods to yield predictable results or a simple substitution of one known element for another to yield predictable results (see MPEP 2143 I). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724